                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

MICHAEL PAPPALARDO, an individual

               Plaintiff,

v.                                                 Case No.: 2:17-cv-346-FtM-38CM

SAMANTHA STEVINS,

              Defendant.
                                          /

                                 OPINION AND ORDER1

       Before the Court is the Mandate from the United States Court of Appeals for the

Federal Circuit (Doc. 28), which issued on September 17, 2018. On August 10, 2018, the

Federal Circuit released its opinion affirming and vacating in part this Court’s dismissal

without prejudice.   Pappalardo v. Stevins, 746 F. App’x 971, 976 (Fed. Cir. 2018).

Specifically, the Federal Circuit vacated and instructed this Court to dismiss Count III with

prejudice.2 Id. at 973-74. Regarding Counts I and II, the Federal Circuit affirmed this

Court’s decision to decline the exercise of supplemental jurisdiction and dismiss those

state law claims. Id. at 975. In strict accordance with the Federal Circuit’s instructions,

the Court now enters an order dismissing Count III with prejudice. See, e.g., Piambino v.



1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
2 Count III is incorrectly labeled “Count II” in the Amended Complaint. (Doc. 11 at 7).
Bailey, 757 F.2d 1112, 1119 (11th Cir. 1985) (“A trial count, upon receiving the mandate

of an appellate court, may not alter, amend, or examine the mandate, or give any further

relief or review, but must enter an order in strict compliance with the mandate.”).

       Accordingly, it is now ORDERED:

       1. Count III is DISMISSED with prejudice.

       2. The Court declines to exercise supplemental jurisdiction over Counts I and II.

          Those claims are DISMISSED.

       3. The Clerk is DIRECTED to enter an amended judgment accordingly, terminate

          any pending motion and deadlines, and close the file.

       DONE and ORDERED in Fort Myers, Florida this 25th day of April, 2019.




Copies: All Parties of Record




                                             2
